DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed July 20, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	
	Claims 1, 4-10, 12, and 14-16 are currently pending and have been examined herein.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10, 12, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between
MARCH2, ADHI1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, IDS,
MEST, MICAL2, PDK4, PRR5, SSX2IP, SYN2, and TIMP4 and soft tissue sarcomas. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation
found to be a law of nature by the Supreme Court in Mayo.
The instant claims also recite abstract ideas. The claims recite a step of “receiving” an identification of the human patient as having a composite gene signature score from expression levels of 18 genes.   The broadest reasonable interpretation of the “receiving” step is that it may be accomplished by a mental processes. For example, one may “receive” an identification of a patient having a composite gene signature score by reading this information on the patient’s medical chart. Mental processes that can be performed in the human mind are abstract ideas. 
 Additionally the claims recite that the composite gene signature score is generated by “analyzing” gene expression levels.  The claims recite that some genes have “increased” gene expression levels and others have  “decreased” expression levels in the patient sample relative to a non-sarcoma patient sample. The broadest reasonable interpretation of the “analyzing” step is that it may be accomplished by a mental processes. For example, one may “analyze” the expression levels by comparing them to the non-sarcoma patient sample and thinking about whether they are increased or decreased.  Mental processes that can be performed in the human mind are abstract ideas. 
 Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	It is noted that the claims recite a step of “administering a treatment to the human patient appropriate for the soft tissue sarcoma. Claim 8 states that the soft tissue sarcoma is liposarcoma and the treatment is appropriate for liposarcoma.  Claim 9 states that the treatment for liposarcoma is surgery, radiation, or both in any order.   Claim 10 states that the soft tissue sarcoma is non-liposarcoma and the treatment is appropriate for non-liposarcoma.  Claim 14 states that the treatment for non-liposarcoma is chemotherapy, surgery, radiation, or a combination of two or more in any order.   
	As mentioned above, a claim limitation can integrate a judicial exception by applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  When evaluating this consideration one must the following:
	(i) the particularity or generality of the treatment or prophylaxis limitation;
	(ii) whether the limitations have more than a nominal or insignificant relationship to the exception; and 
	(iii) whether the limitations are merely extra solution activity or field of use. 
	The steps of “administering” a treatment appropriate for soft tissue sarcoma (clm 1), liposarcoma (clm 8), and non-liposarcoma (clm 10) are not particular i.e., specifically identified so that it does not encompass all applications of the judicial exception. In other words the claims broadly encompass any and all treatments for soft tissue sarcoma/liposarcoma/non-liposarcoma. Additionally the treatment limitations do not appear to have a significant relationship to the exception.  The claims do not set forth how the composite gene signature score relates to the treatment and the claims encompass treating all patients the same regardless of the composite gene signature score. For these reasons the administering step does not integrate the judicial exceptions into a practical application.  
	 In addition to the judicial exceptions the claims recite that the composite gene signature score is generated by  “determining” the expression level of eighteen genes in a tissue sample.  Claim 15 recites “carrying” out IHC staining on a sample.  Claim 16 recites “imaging” the patient using sonography, CT, or MRI.  These additional steps/elements are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite that the composite gene signature score is generated by  “determining” the expression level of eighteen genes in a tissue sample.   Claim 15 recites “carrying” out IHC staining on a sample.  Claim 16 recites “imaging” the patient using sonography, CT, or MRI.  These additional steps/elements do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Determining the expression level of genes in a sample merely instructs a scientist to use any technique capable of measuring expression levels. The claims does not require the use of any particular non-conventional reagents (primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Gobble (Cancer Res; 71(7) April 1, 2011 2697-2705) teaches to identify genes that contribute to liposarcomagenesis and serve as prognostic candidates, we undertook expression profiling of 140 primary liposarcoma samples, which were randomly split into training set (n = 95) and test set (n = 45). A multigene predictor for distant recurrence-free survival (DRFS) was developed by the supervised principal component method. Expression levels of the 588 genes in the predictor were used to calculate a risk score for each patient. In validation of the predictor in the test set, patients with low risk score had a 3-year DRFS of 83% versus 45% for high risk score patients (P = 0.001). The HR for high versus low score, adjusted for histologic subtype, was 4.42 (95% CI, 1.26–15.55; P = 0.021) (abstract). 
Additionally Kim (Pathology April 2006 38(2) pages 114-119) teaches that they analyzed the characteristics of an unusual case of mixed type liposarcoma, which consisted of a well‐differentiated liposarcoma (WDL) and a pleomorphic liposarcoma (PL), with a special emphasis on molecular alterations. Microscopic and immunohistochemical approaches were used to investigate this case of mixed type liposarcoma, and to identify molecular alterations in this tumor, gene expression was examined in PL, WDL, and normal adipose tissue (NA) samples using a 17,000 cDNA microarray (abstract).  Kim teaches one paraffin block per each histological type was selected for immunohistochemical analysis of S100 protein, MDM2, CDK4, p53, and Ki-67 (page 115). Kim further teaches that a preoperative MRI was performed (page 115, col 2 and Fig 1B). 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101. Regarding Step 2A prong 1, the Applicants argue that the claims do not set forth, or describe, any recognized judicial exception. This argument has been fully considered but is not persuasive.  The claims actually recite abstract ideas and a natural law.  The natural law is the correlation between the recited genes and soft tissue sarcoma.  Further concepts that can be performed in the human mind (such as receiving a score and performing data analysis) are abstract ideas. 
	Regarding Step 2A prong 2, the Applicants argue that even the claims recite a judicial exception it is integrated into a practical application. The Applicants argue that the claimed method permits those skilled in the art to treat the human patient with one or more therapies. As such, there is a practical application of the claimed method. This argument has been fully considered but is not persuasive.  It is noted that the claims recite a step of “administering a treatment to the human patient appropriate for the soft tissue sarcoma. Claim 8 states that the soft tissue sarcoma is liposarcoma and the treatment is appropriate for liposarcoma.  Claim 9 states that the treatment for liposarcoma is surgery, radiation, or both in any order.   Claim 10 states that the soft tissue sarcoma is non-liposarcoma and the treatment is appropriate for non-liposarcoma.  Claim 14 states that the treatment for non-liposarcoma is chemotherapy, surgery, radiation, or a combination of two or more in any order.   
	As mentioned above, a claim limitation can integrate a judicial exception by applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  When evaluating this consideration one must the following:
	(i) the particularity or generality of the treatment or prophylaxis limitation;
	(ii) whether the limitations have more than a nominal or insignificant relationship to the exception; and 
	(iii) whether the limitations are merely extra solution activity or field of use. 
	The steps of “administering” a treatment appropriate for soft tissue sarcoma (clm 1), liposarcoma (clm 8), and non-liposarcoma (clm 10) are not particular i.e., specifically identified so that it does not encompass all applications of the judicial exception. In other words the claims broadly encompass any and all treatments for soft tissue sarcoma/liposarcoma/non-liposarcoma. Additionally the treatment limitations do not appear to have a significant relationship to the exception.  The claims do not set forth how the composite gene signature score relates to the treatment and the claims encompass treating all patients the same regardless of the composite gene signature score. For these reasons the administering step does not integrate the judicial exceptions into a practical application.  The rejection is maintained. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-10, 12, and 14-16 are drawn to a method for treating a soft tissue sarcoma in a human patient. The claims recite a first step of receiving an identification of a human patient as having a composite gene signature score.  The claims recite a second step of  administering a treatment to the human patient appropriate for the soft tissue sarcoma.  The claims are considered indefinite because it is unclear how these two steps relate to one another.  The claims recite receiving a composite gene signature score but it’s not clear what information the score provides and if the score is somehow used to determine the appropriate treatment for the soft tissue sarcoma.  Clarification is requested.   
Claims 1, 4-10, 12, and 14-16 recite that the expression levels of MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, MEST, PDK4, PRR5, SYN2, and TIMP4, or any combination thereof are increased in the human patient sample relative to the expression levels of  MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, MEST, PDK4, PRR5, SYN2, and TIMP4 or any combination thereof in a non-sarcoma sample and/or wherein the expression levels of IDS, MICAL2, and SSX2IP or any combination thereof are decreased in the human patient sample relative to the expression levels of  IDS, MICAL2, and SSX2IP or any combination thereof in the non-sarcoma sample.  In the instant case it’s not clear how this limitation relates to the two active process steps of the claim.  It is unclear if this information is somehow used to calculate the composite gene signature score, if it is used to select the appropriate treatment, or if it is used for something else.  Clarification is requested.   

Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of diagnosing and treating liposarcoma in a human subject, comprising:
(i) obtaining a soft tissue sarcoma sample from the human subject;
(ii) assaying the levels of MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, IDS, MEST, MICAL2, PDK4, PRR5, SSX2IP, SYN2, and TIMP4 mRNA in said soft tissue sarcoma sample;
(iii) diagnosing the human subject with liposarcoma when the levels of MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, MEST, PDK4, PRR5, SYN2, and TIMP4 mRNA are increased in said soft tissue sarcoma sample in comparison to the levels of  MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, MEST, PDK4, PRR5, SYN2, and TIMP4 mRNA in reference samples of non-liposarcomas and the levels of IDS, MICAL2, and SSX2IP mRNA are decreased in said soft tissue sarcoma sample in comparison to the levels of IDS, MICAL2, and SSX2IP mRNA in reference samples of non-liposarcomas; and  
(iv) administering a treatment for liposarcoma to the human subject diagnosed with liposarcoma, wherein the treatment is surgery or radiation. 

does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Scope of the Claims/Nature of the Invention
The claims are drawn to a method for treating a soft tissue sarcoma in a human patient.  
The claims recite a first step of receiving an identification of the human patient as having a composite gene signature score from expression levels of MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, IDS, MEST, MICAL2, PDK4, PRR5, SSX2IP, SYN2, and TIMP4. The claims recite that the composite gene score has been generated by determining the expression level of each of the genes in a tissue sample obtained from the human patient and from a non-sarcoma patient sample and analyzing the determined expression levels.  
In view of the recitation of “expression level” the claims broadly encompass both mRNA and protein expression levels.  In view of the recitation of “tissue sample” the claims broadly encompass ANY type of tissue sample. The claims broadly recite “a composite gene signature score” but do not set forth how the score is calculated.  The claims broadly encompass any means of calculating a score.  Further the claims do not set forth what information the score provides about the human patient.   
The claims state that the expression levels of MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, MEST, PDK4, PRR5, SYN2, and TIMP4, or any combination thereof are increased in the human patient sample relative to the expression levels of  MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, MEST, PDK4, PRR5, SYN2, and TIMP4 or any combination thereof in a non-sarcoma sample and/or wherein the expression levels of IDS, MICAL2, and SSX2IP or any combination thereof are decreased in the human patient sample relative to the expression levels of  IDS, MICAL2, and SSX2IP or any combination thereof in the non-sarcoma sample.  In view of the recitation of “non-sarcoma sample” the claims broadly encompass ANY type of non-sarcoma sample. Additionally this limitation sets forth various combinations of increased/decreased genes but does not set forth what information the combinations of increased/decreased genes proves about the human patient.  
The claims recite a step of administering a treatment to the human patient appropriate for the soft tissue sarcoma.  The claims encompass methods wherein the soft tissue sarcoma is liposarcoma and the treatment is appropriate for liposarcoma.  The claims encompass methods wherein the soft tissue sarcoma is non-liposarcoma and the treatment is appropriate for non-liposarcoma.  
The nature of the invention requires a reliable correlation between the expression level of MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, IDS, MEST, MICAL2, PDK4, PRR5, SSX2IP, SYN2, and TIMP4 and soft tissue sarcoma. 
Teachings in the Specification and Examples
The specification (para 0093) teaches that a retrospective study was performed on Moffitt's prospectively collected oncology database and all patients with a diagnosis of a soft tissue sarcoma (1993-2010) were identified. Only patients who had gene expression data were included. Differentially expressed genes for liposarcoma (all types) were compared with non-liposarcoma to identify candidate genes to create a novel gene signature specific for diagnosis of liposarcoma. 
 The specification (paras 0095-0097) teaches that a total of 50 soft tissue sarcoma samples (19 liposarcomas and 31 non-liposarcomas) from Total Cancer Care (TCC) database were used as the training dataset. The gene expression data are contained on HuRSTA-2a520709 chips, each with 60607 probe sets for 25587 genes. Unpaired t-tests were performed on each and every gene to identify significantly differentially expressed genes for liposarcoma vs. non-liposarcoma (see Fig 4). The top 18 genes (p<0.01) were selected for Principal Component Analysis (PCA). The cutoff for liposarcoma was set at PC1<0. The 18-gene signature was first self-validated on the training dataset with 18 out of 19 liposarcomas classified as "liposarcoma" (sensitivity=94.74%) and 29 out of 31 non-liposarcomas classified as " non-liposarcoma" (specificity=93 0.55%). 
The specification (paras 0098-0099) teaches that the signature was further validated on external datasets publicly available at GEO including: (a) GSE32569 with 6 pairs of biopsies from metastatic alveolar soft part sarcoma (ASPS) before and after Cediranib treatment and (b) GSE12972 with 19 pairs of biopsies of untreated primary cell cultures obtained from liposarcoma and doxorubicin treated cultures from the same liposarcoma. By calculating PC1 scores using the loading factors from the training dataset and applying the cutoff to each sample in the external datasets, we classified the 12 ASPS samples as " non-liposarcoma" (specificity=100%) and 27 of 38 liposarcoma samples as "liposarcoma" (sensitivity=71.05%). 
 
State of the Art and the Unpredictability of the Art
While methods of measuring mRNA levels are known in the art, methods of correlating mRNA levels with a phenotype (such as liposarcoma) are highly unpredictable.   The unpredictability will be discussed below.
The claims require determining a composite gene signature score based on the level of 18 mRNAs in the tissue sample. The claims do not set forth how the “score” is calculated or what information the score provides. The specification teaches that the composite gene signature score is used to distinghish between soft tissue sarcomas that are liposarcomas from those that are non-liposarcomas.  The specification teaches that score is generated using Principal Component Analysis and that a PC1 less than 0 is indicative of liposarcoma while a PC1 greater than 0 is indicative of non-liposarcoma.  However claim 1 does not require performing PCA, does not recite any particular formula used for PCA analysis, and does not set forth which PCA scores would be indicative of liposarcoma and which would be indicative of non-liposarcoma.  There are many different methods known in the art for determining composite gene signature scores, and it is highly unpredictable if the other methods would produce scores capable of distinguishing between soft tissue sarcomas that are liposarcomas from those that are non-liposarcomas. 
The claims state that the expression levels of MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, MEST, PDK4, PRR5, SYN2, and TIMP4, or any combination thereof are increased in the human patient sample relative to the expression levels of  MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, MEST, PDK4, PRR5, SYN2, and TIMP4 or any combination thereof in a non-sarcoma sample and/or wherein the expression levels of IDS, MICAL2, and SSX2IP or any combination thereof are decreased in the human patient sample relative to the expression levels of  IDS, MICAL2, and SSX2IP or any combination thereof in the non-sarcoma sample.  This limitation sets forth various combinations of increased/decreased genes in the human patient sample but does not set forth what information the combinations of increased/decreased genes provides about the human patient.  Fig 4 of the specification is a table depicting the 18 gene signature for distinguishing liposarcoma from non-liposarcoma.  The table shows that MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, MEST, PDK4, PRR5, SYN2, and TIMP4 are all increased in soft tissue sarcoma samples obtained from patients with liposarcoma compared to soft tissue sarcoma samples obtained from patient with non-liposarcoma. The table shows that IDS, MICAL2, and SSX2IP are all decreased in soft tissue sarcoma samples obtained from patients with liposarcoma compared to soft tissue sarcoma samples obtained from patient with non-liposarcoma. It is noted that there is no comparison between soft tissue sarcoma samples obtained from patients with liposarcoma and non-sarcoma samples as recited in the claims.  It is highly unlikely if the genes that are increased/decreased in soft tissue sarcoma samples from patients with liposarcoma in comparison to soft tissue sarcoma samples obtained from patient with non-liposarcoma will also be increased/decreased in comparison to non-sarcoma samples since there is no analysis of non-sarcoma samples in the specification.  Further the claims broadly encompass detecting decreased expression of some of the genes that are disclosed in Fig 4 to be upregulated in view of the “any combination thereof” language in the claims. In other words the claims do not require detecting increased expression of each of  MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, MEST, PDK4, PRR5, SYN2, and TIMP4.  However the specification provides no evidence that these genes are ever decreased in soft tissue sarcoma samples from patient with liposarcoma compared to soft tissue sarcoma samples from patients with non-liposarcoma.  In the absence of evidence to the contrary this is highly unpredictable.  Likewise the claims broadly encompass detecting increased expression of some of the genes that are disclosed in Fig 4 to be downregulated in view of the “any combination thereof” language in the claims.  In other words the claims do not require detecting decreased expression of each of IDS, MICAL2, and SSX2IP. However the specification provides no evidence that these genes are ever increased in soft tissue sarcoma samples from patient with liposarcoma compared to soft tissue sarcoma samples from patients with non-liposarcoma.  In the absence of evidence to the contrary this is highly unpredictable.  
Additionally the claims broadly encompass the analysis of the recited genes in ANY tissue sample type obtained from the human patient. In the instant case it is highly unpredictable if it is possible to distinguish between liposarcoma and non-liposarcoma soft tissue sarcomas based on the analysis of ANY tissue sample type. The prior art of Whitehead (Genome Biology 2005 Vol 6 Issue 2 Article R13) teaches that variation in gene expression is extensive among tissues (abstract).  It is noted that the data provided in the specification is  based on the analysis of soft tissue sarcoma samples (i.e., liposarcomas and non-liposarcomas).  The specification does not teach that MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, MEST, PDK4, PRR5, SYN2, and TIMP4 levels are increased in other types of tissue samples obtained from human patients having liposarcoma. Likewise  the specification does not teach that IDS, MICAL2, and SSX2IP levels are decreased in other types of tissue samples obtained from human patients having liposarcoma. Thus in the absence of evidence to the contrary it is highly unpredictable if it is possible to distinguish liposarcoma from non-liposarcoma soft tissue sarcoma by detecting gene expression in ANY tissue sample type.  The specification only provides enablement for the analysis of soft tissue sarcoma samples. 
Finally it is relevant to point out the unpredictability as to whether or not a measure of any nucleic acid expression is indicative of the level of protein in a sample.  The post-filing art of Chan (G&P magazine 2006 Vol 6 No 3 pages 20-26) teaches that cells have elaborate regulatory mechanisms at the level of transcription, post-transcription, and post-translation (p.1, last paragraph), and that transcript and protein abundance measurements may not be concordant (p.3, sixth full paragraph).  Thus it is unpredictable as to whether or not the results pertaining to nucleic acid expression, as presented in the instant specification, would be applicable to methods requiring or encompassing the analysis of a protein samples.
Quantity of Experimentation: 
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theoutcome of the tasks is entirely unpredictable based on the limited data and analysisprovided in the instant specification.Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Response To Arguments
7.	In the response the Applicants traversed the rejection under 35 USC 112(a). The Applicants argue that Example 1 is sufficient to provide reasonable guidance for using the claimed methods to treat a human patient by analyzing gene expression levels of the human patient and gene expression levels from a non-sarcoma sample. As disclosed in the as-filed application, it was demonstrated that in human patient samples, the expression levels of MARCH2, ADHIC, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, MEST, PDK4, PRR5, SYN2, and TIMP4 are increased relative to a non-sarcoma sample and the expression levels of IDS, MICAL2, and SSX2IP are decreased relative to a non-sarcoma sample. 
	This argument has been fully considered but is not persuasive.  The claims are not commensurate in scope with the teachings in the specification.  The claims are much broader because they encompass the analysis of mRNA and protein, any tissue sample from the patient, and any non-sarcoma reference sample.  Further the claims do not meet the enablement requirement because they do not set forth how the composite gene signature score is calculated and what information it provides. The rejection is maintained.  

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634